Title: To James Madison from William Kirkpatrick, 2 August 1804 (Abstract)
From: Kirkpatrick, William
To: Madison, James


2 August 1804, Málaga. “I had last the Honor of writing to you on the 3 July, as ⅌ enclosed Copy, by the Woodrop Syms, Capt Mills Riddick bound to Norfolk.
“I have since received your respected Letter of 2 June, thro’ Mr Gavino of Gibraltar, who advised me at same time of the arrival, and departure for the Eastward, of the Frigate John Adams, Capt Chauncey with stores for the Squadron; I take note of the other Frigates that were ordered out, under the Command of Commodore Barron, wherewith our Squadron will be considerably Augmented in the Mediterranean, and I Trust this disposition, may produce the good effect of preparing the way for a speedy, and lasting Peace with Tripoly, and maintaining a good understanding with the other Barbary Powers, with whom I also observe, Arrangements had been made for Changing the form of the Mediterranean Passports, after the 1 July 1805, untill which Period, the Old, or new Ones, would prove a sufficient Protection.
“Since the date of my last, a species of Fever has broke out in some parts of this City, which our Doctors say, frequently terminates in a Putrid State, and carries off some of their Patients, in the Course of three or four days. Tho’ the Deaths are few, and it is by no means considered of an Alarming nature, I have thought it my duty to inform you thereof, as that the same Disorder has appeared in most of the Villages throughout this part of the Country and in many of the principal Cities, in different Provinces in Spain; It is generally thought to have taken its rise from the excessive rainy Weather experienced during last Winter & Spring and the high price of Bread, which obliges many families to substitute other unwholsome food, for their Subsistence; This Government has taken no measures whatever to prevent our Communication with other parts, by Sea, or Land, or is it supposed it will, unless the Sickness extends its ravages, being now considered of little Consequence; there are no Symptoms Whatever of the yellow Fever.”
